DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.
 
Status of the Claims
	The claims are newly amended to provide new negative limitations. 

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 1/6/22, with respect to the rejection(s) of claim(s) 1, 2, 4-9, 15, 18-26 under the Final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

  Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4, 5, 6, 7, 8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (CA 2464567).
	Yoshikawa discloses a catalyst having a zeolite that is subject to ion-exchange with ceria and palladium (abstract).  The addition of another metal, such as Pt is optional (abstract) and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in some embodiments the catalyst can comprise just zeolite, ceria and palladium.
	As to the zeolite pore size, Yoshikawa teaches that a number of different zeolites can be used, one of them is chabazite (see claim 6).  Chabazites are small pores zeolites.
	As to the amounts, Yoshikawa teaches that the amount of cerium in the catalyst is from 0.1 to 3 wt% (claim 5).  As to the amount of Pd, the reference teaches that the Platinum-based metal, which can be just Pd (pg. 6, line 22) is in the catalyst from 0.1 to 3wt % (pg. 6, lines 7-8).  

	As to Claim 2, Yoshikawa teaches that the zeolite can include: ZSM-5, mordenite, beta, FAU X and Y, OFF, Ferrierite, ERI, CHA and mixtures thereof (Claim 6).  CHA is a small pore-type sieve.  ZSM-5 has a medium pore size.  Therefore, since Yoshikawa teaches mixing more than one zeolite together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that mixing a CHA and Mordenite sieves meets the feature of Claims 1 and 2 which use both a small pore sieve and a medium pore size.



	As to Claims 7 and 8, Yoshikawa teaches that their medium pore sieve can be ferrite, which is FER (see Claim 6).  

	As to Claim 23, Yoshikawa teaches treatment of exhaust from a diesel engine (pg. 3, line 5), which is a type of an internal combustion engine.  The catalyst described above is used to treat exhaust from this engine and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this can be considered “in fluid communication with” the each other.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa as applied to claim 1 above, and further in view of Fedeyko (US Pub.: 2015/0078989).
Fedeyko describes a NOx catalyst (abstract) that is made-up of a zeolite, such as a chabazite zeolite (para. 12).  The CHA sieve may have a mol ratio of SiO2/Al2O3 is 10 to 25 (para. 31).  Fedeyko explains that this ratio is meant to represent, as closely as possible, the ratio in the rigid atomic framework of the zeolite crystal and to exclude silicon or aluminum in the binder or, in cationic or other form, within the channels (para. 31). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a chabazite with a SiO2/Al2O3 ratio of 10-25 in the NOx catalyst, as taught by Fedeyko for use with the NOx catalyst of Yoshikawa because this ratio is known to be effective for use in the reduction of NOx from exhaust streams. 

Claims 15, 20, 21, 22, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and further in view of Gilbert (US Pub.: 2016/0367941).
The rejection of Claim 1 under Yoshikawa is repeated here.
	Yoshikawa teaches that the NOx catalyst is a coating on a carrier support (pg. 7, lines 22-25). This can be considered a coating applied directly onto a substrate.
	The reference does not disclose more than one coating layer and some of those layers being on-top of the layer claimed.
	Gilbert describes various ways to deposit a NOx catalyst, such as a SCR (see Figures 1-23).  Gilbert shows that the SCR can be placed either as a zoned catalyst (see Figures 1-23) or combined as layers (see Figures 8-23).  In one embodiment, Gilbert shows that the SCR can be a lower layer on a substrate (see Fig. 11-23).  In these examples, there is one bottom SCR layer and other catalyst(s) layer(s) on top of that (see Fig. 13-23).  In these situations, Gilbert explains that one SCR can be configured to treat pollutants differently from the other SCR catalyst it is layered with (para. 83). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include other NOx catalysts, such as an SCR, on top of another as layers on a substrate, as taught by Gilbert for use with Yoshikawa because these catalyst layers can be adjusted to treat different pollutants to lower NOx levels in an exhaust gas stream.



As to Claim 21, Yoshikawa teaches that the catalyst is coated on a carrier (Claim 9 of the reference).

As to Claim 25, Gilbert teaches that the system is designed to treat hydrocarbons (para. 12) and CO (para. 48).

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Gilbert as applied to claim 15 above, and further in view of Chandler (US Pub.: 2017/0087513).
	Chandler teaches that the SCR catalyst may be present in the system in an amount of 0.5 to 2.0 g/inch3 (para. 51).  Chandler explains that the amount of the SCR present in the catalyst article can depend on the type of SCR catalyst in the article (para. 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the SCR of Yoshikawa and Gilbert in an amount of 0.5 to 2.0 g/inch3, as taught by Chandler because this concentration of SCR catalysts is known to be effective for use in treating NOx gases in an exhaust gas stream.


19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Gilbert as applied to claim 15 above, and further in view of Sobolevskiy (US Pub.: 2013/0205743).
Sobolevskiy describes a SCR catalyst used to control NOx gases in an exhaust (title).  The reference explains that their SCR may have an additional 5g/ft3 and 5g/ft3 Pt (para. 27) in addition to other inorganic oxides (para. 27). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Pt in an amount of 10 g/ft3 of platinum group metals in the SCR, as taught by Sobolevskiy for use with the SCR of Yoshikawa and Gilbert because this amount of platinum metals is known to be effective for use in an SCR catalyst in reducing NOx.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa as applied to claim 23 above, and further in view of Gilbert (US Pub.: 2016/0367941).
The rejection of Claim 1 under Yoshikawa is repeated here.
	Yoshikawa teaches that the NOx catalyst is a coating on a carrier support (pg. 7, lines 22-25). This can be considered a coating applied directly onto a substrate.
	The reference does not disclose the inclusion of other catalysts from those listed in claim 24.
	Gilbert describes various ways to deposit a NOx catalyst, such as a SCR (see Figures 1-23).  Gilbert shows that the SCR can be placed either as a zoned catalyst (see Figures 1-23) or combined as layers (see Figures 8-23).  In addition to the SCR, Gilbert discloses use of an ammonia oxidation catalyst (see Fig. 3, 5, 7, 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
February 24, 2022